
	
		II
		110th CONGRESS
		1st Session
		S. 2007
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to provide a floor of 1.0 for the practice expense and for the work expense
		  geographic practice cost indices (GPCI) under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Equity and Accessibility Act
			 of 2007.
		2.Medicare GPCI
			 floors
			(a)Floor of 1.0 for
			 practice expensesSection
			 1848(e)(1) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is
			 amended by inserting after subparagraph (E) the following new
			 subparagraph:
				
					(F)Floor at 1.0 for
				practice expense indexAfter
				calculating the practice expense index in subparagraph (A)(ii), for purposes of
				payment for services furnished on or after January 1, 2008, the Secretary shall
				increase the practice expense geographic index to 1.00 for any locality for
				which such practice expense geographic index is less than
				1.00.
					.
			(b)Extension of
			 floor of 1.0 for work expensesSubparagraph (E) of such section is amended
			 by striking and before January 1, 2008,.
			
